       Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 1 of 12



                     IN THE UNITED STATES DISTRICT
                  COURT FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

PATRICIA McGOWN,
                                                        CV-20-20-BU-BMM
                          Plaintiff,

       vs.                                                     ORDER

WILLIAM INSKEEP; MARK
KOZUBAL; SUSTAINABLE
BIOPRODUCTS LLC; SUSTAINABLE
BIOPRODUCTS HOLDINGS
COMPANY LLC; SUSTAINABLE
BIOPRODUCTS INC.; and DOES 1-5,

                          Defendants.




      Plaintiff Patricia McGown (Plaintiff) filed a Complaint against Defendants

William Inskeep, Mark Kozubal, Sustainable Bioproducts LLC, Sustainable

Bioproducts Holdings Company LLC, Sustainable Bioproducts Inc., and

John Does 1-5. Doc. 7. Plaintiff filed an Amended Complaint. Doc. 36.

Defendants Kozubal, Sustainable Bioproducts LLC, Sustainable Bioproducts

Holdings Company LLC, Sustainable Bioproducts, Inc (Moving Defendants) filed

a Motion to Dismiss, under Fed. R. Civ. Pro. 12(b)(6). Doc. 10. This Court held a

hearing on August 17, 2020. Doc. 42.



                                           1
        Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 2 of 12



                                        Background

       Plaintiff and Defendant Inskeep married in 1984 and divorced in 2010.

Doc. 36 at 2. During this time period, Defendant Inskeep owned an interest in

Sustainable Bioproducts, LLC (SBLLC). Id. at 2−3. Plaintiff and Defendant

Inskeep entered into a settlement agreement (the settlement agreement) as part of

their divorce. The settlement agreement states, in part:

       4(i). Business Interest: Bill owns an interest in Sustainable
       Bioproducts LLC (Kuzubal’s Intellectual Property). Patty shall be
       awarded ten percent (10%) of Bill’s interest in that LLC and share in
       ten percent (10%) of all of Bill’s profits, distributions, salary, assets,
       and any other compensation of any kind Bill may receive from
       Sustainable Bioproducts LLC. Patty shall not be required to contribute
       capital to Sustainable Bioproducts LLC. Bill shall authorize
       Sustainable Bioproducts LLC’s members to provide full and complete
       access to any information requested by Patty. The parties agree that
       they shall consult with counsel and complete such documentation as
       is appropriate to have Patty’s interest in Sustainable Bioproducts
       LLC and Bill’s compensation as outlined above validated and
       transferred to her in appropriate form.

Doc. 12-1 at 5 (emphasis added).

       Plaintiff and Defendant Inskeep subsequently entered into the

Agreement for Division of Business Interest (the business agreement), which

states in part:

       3.     Agreement to Divide Business Interest. Inskeep acknowledges
       that he owns an equity interest in the LLC presently equal to twenty
       nine percent (29%) of all of the issued and outstanding LLC
       membership interests. The parties agree to implement Paragraph 4.i.
                                              2
         Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 3 of 12



        of the Settlement Agreement and accomplish a division of that portion
        of the marital property comprised of the Inskeep LLC interest as
        further described in this Section 3. Inskeep covenants and agrees to
        pay to McGown, as her share of the business interest, an amount
        equal to ten percent (10%) of all income, distributions, and other
        benefits that Inskeep receives or derives, directly or indirectly, from
        the LLC or are accrued for his benefit, including but not limited to
        member draws, salaries, guaranteed payments, other present or deferred
        compensation, interim or liquidating distributions, options, and equity
        compensation. The amounts owing to McGown will be calculated
        based on post-tax amounts received by Inskeep. Inskeep’s obligations
        under this Section 3 will not be affected by any increase or decrease in
        his percentage LLC interest after the Effective Date; provided,
        however, that Inskeep will be permitted to deduct ten percent (10%) of
        the amount of any capital contributions Inskeep may make to the LLC
        after the Effective Date from the amounts owed to McGown under this
        Section [sic] 2. Further, Inskeep will not be required to pay McGown
        any portion of the amounts Inskeep receives for repayment of loans,
        research grants received, if any, made by or to Inskeep to the LLC after
        the Effective Date. However, to the extent a research grant is provided
        to the LLC and utilized for compensation to Inskeep, he agrees to pay
        10% of after-tax compensation to McGown.
Doc. 12-2 at 2 (emphasis added).
        Defendant Kozubal signed a member consent agreement, which states in

full:

        William Inskeep and the undersigned, Mark A. Kozubal, are all of the
        members of Sustainable Biproducts Limited Liability Company, a
        Montana limited liability company. The undersigned hereby consents,
        individually and on behalf of the LLC, to the encumbrance of Inskeep’s
        LLC interest as set forth in the foregoing Agreement. The undersigned
        further consents to disclosure of the financial records and tax returns of
        the LLC, from time to time as provided in the Agreement, for the
        purposes stated therein.

Id. at 7.

                                               3
             Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 4 of 12



            In December 2010, the Montana Secretary of State dissolved SBLLC,

     allowing SBLLC to wind up its affairs. Doc. 36 at 14. A similarly named

     company, Sustainable Bioproducts LLC (SBL), formed soon afterwards. Id.

     Defendants Inskeep and Kozubal transferred their equity in SBL to Sustainable

     Bioproducts Holding Company LLC (SBH). Id. SBH subsequently became

     Sustainable Bioproducts Inc., now called the Fynder Group Inc. (Fynder).

     Id. at 15.

            Plaintiff alleges that she learned through a Montana State University press

     release that Fynder had received $33 million in investments. Id. at 10. Plaintiff

     argues the defendants’ failure to inform her of these investments or provide her

     with notice and an opportunity to object constitute a breach of the settlement

     agreement and the business agreement. Id. at 10.

            Moving Defendants filed a motion to dismiss on July 10, 2020. Doc. 10.

     Plaintiff filed an amended complaint on August 16, 2020. Doc. 36.

                                         ANALYSIS

I.      This Court has discretion to decide Moving Defendants’ Motion to Dismiss.

            Moving Defendants’ motion to dismiss attacks the Complaint. The law of

     the Ninth Circuit generally would consider Plaintiff’s Complaint as extinct and

     Moving Defendant’s motion to dismiss as moot. See Ramirez v. County of San

     Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015). This Court possesses vast


                                                  4
         Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 5 of 12



  discretion, however, in the pretrial phase of litigation and in controlling its docket

  to “promote economy of time and effort for itself, for counsel, and for litigants.”

  CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Such discretion allows this

  Court, in the pursuit of judicial efficiency, to construe Moving Defendant’s motion

  to dismiss the Complaint as a motion to dismiss the Amended Complaint. See,

  e.g., Martin v. Weed, Inc, 2018 WL 2431837, at 1 n.1 (D. Ariz. May 30, 2018).

  The revisions in the Amended Complaint do not affect the arguments briefed. To

  require an entirely new motion and full briefing would cause only needless delay.

  Id. Consequently, this Court has the discretion to construe Moving Defendants’

  motion to dismiss as applying to the Amended Complaint and rule accordingly.



II.   Rule 12 (b)(6) Legal Standard.

        When a party challenges a claim under Rule 12(b)(6), this Court presumes as

  true all well-pleaded allegations, resolves all reasonable doubts and inferences in

  the pleader’s favor, and views the pleading in the light most favorable to the non-

  moving party. Barker v. Riverside Co. Office of Educ., 584 F.3d 821, 824 (9th Cir.

  2009). This Court will grant a Rule 12(b)(6) motion only if, after viewing the

  allegations in this manner, this Court finds that the allegations “lack . . . a

  cognizable legal theory or . . . sufficient facts alleged under a cognizable legal

  theory.” In re Tracht Gut, LLC, 836 F.3d 1146, 1151 (9th Cir. 2016).


                                                 5
          Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 6 of 12




III.   Plaintiff’s Claims Against Moving Defendants.

         Of the twelve claims that Plaintiff alleges in the Amended Complaint, only

   Counts 3, 4, 5, 8, 9, and 12 seek to recover against Moving Defendants, and,

   therefore, qualify as the subject of this Rule 12 (b)(6) motion. See, Doc. 36.

             Count 3−Aiding and Abetting Breach of Contractual Duty.

         Plaintiff alleges that Moving Defendants aided and abetted Defendant

   Inskeep in breaching the contractual duties that he owed to Plaintiff. Doc. 36 at

   20−21. Plaintiff alleges that “aiding and abetting a breach of contract occurs when

   a defendant knowingly participates in breaches and the plaintiff suffers damages

   from the concerted action between defendants who own contractual and fiduciary

   duties and those who do not.” Id. at 20−21.

         Plaintiff alleges (1) that Defendant Inskeep owed contractual duties to

   Plaintiff related to the transfer of Defendant Inskeep’s interest in SBLLC to

   Plaintiff in the settlement agreement and business agreement; (2) that Defendant

   Inskeep breached those duties by, among other things, failing to disclose

   information related to investment infusions and other financial decisions that

   affected Plaintiff’s interest; (3) that Moving Defendants knowingly participated in

   those breaches; and (4) that Plaintiff suffered harm as a result of a concerted effort

   between Defendant Inskeep and Moving Defendants. Id. at 17−18.


                                                 6
       Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 7 of 12



      For purposes of a Rule 12(b)(6) motion, the Court must assume as true all of

these factual allegations. See Barker, 584 F.3d at 824. When assumed true, these

factual allegations prove sufficient to provide Moving Defendants fair notice of

Plaintiff’s claim of aiding and abetting breach of contractual duty and the grounds

on which it rests. See Tellabs, 551 U.S. at 319. Plaintiff adequately has pleaded

Count 3, and the Court denies Moving Defendants’ motion to dismiss as it relates

to Count 3.

         Count 4−Violation of Member Rights.

      Moving Defendants assert that the business agreement transfers no

membership interest in SBLLC to Plaintiff. As a result, Moving Defendants

suggest that Plaintiff possesses no membership rights. Doc. 11 at 15−16. Moving

Defendants contend that Count 4 fails as a matter of law because Moving

Defendants could not have violated membership rights that Plaintiff does not

possess. Id.

      The business agreement lacks the clarity claimed by the Moving Defendants.

Montana has codified principles of contract interpretation. Montana law requires

“[s]everal contracts relating to the same matters, between the same parties, and

made as parts of substantially one transaction . . . to be taken together.” Mont.

Code. Ann. § 38-3-202. This Court must consider together the settlement

agreement and the business agreement. Id.


                                             7
       Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 8 of 12



      Plaintiff alleges that the business agreement conveyed to Plaintiff, as

contemplated by Section 4(i) of the settlement agreement, both an interest in

Defendant Inskeep’s profits and a membership interest in SBLLC.

Doc. 36 at 22−23. This Court need not determine whether this interpretation

results in the best reading of the two agreements on a Rule 12(b)(6) motion. This

Court must look at this stage of the litigation to whether Plaintiff has alleged

factual allegations which, if assumed true, prove sufficient to provide Moving

Defendants fair notice of Plaintiff’s claim of having violated Plaintiff’s

membership rights and the grounds on which it rests. See Tellabs, 551 U.S. at 319.

      The settlement agreement states that “Patty shall be awarded ten percent

(10%) of Bill’s interest in that LLC [SBLLC] and share in ten percent (10%) of all

of Bill’s profits, distributions, salary, assets, and any other compensation of any

kind Bill may receive from Sustainable Bioproducts LLC.” Doc. 12-1 at 5

(emphasis added). Plaintiff alleges that the business agreement sought to

implement the settlement agreement’s distribution by awarding her 10% of

Defendant Inskeep’s membership interest in SBLLC. Plaintiff alleges that the

operating agreement entitles Plaintiff to an accounting should SBLCC be dissolved

by operation of law. Doc. 36 at 23. Plaintiff alleges that the Montana Secretary of

State dissolved SBLLC in 2010 and that the Defendants have failed to provide

Plaintiff with the required accounting or notice of any kind. Id. at 9.

                                              8
       Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 9 of 12



      When assumed true, these factual allegations prove sufficient to provide

Moving Defendants fair notice of Plaintiff’s claim of violation of member rights

and the grounds on which it rests. See Tellabs, 551 U.S. at 319. Once again,

Plaintiff adequately has pleaded Count 4, and this Court denies Moving

Defendants’ motion to dismiss as it relates to Count 4.

         Count 5—Interference with Secured Interest.

      Plaintiff alleges that she possesses a membership interest in SBLLC equal to

10% of Defendant Inskeep’s membership interest. Doc. 36 at 18. Plaintiff alleges

that she possesses a security interest in Defendant Inskeep’s remaining

membership interest in SBLCC. Id. She further alleges that she perfected that

interest with the Montana Secretary of State. Id. at 9.

      Plaintiff claims that Moving Defendants interfered with her secured interest

when they failed to provide Plaintiff with notice and an accounting when they

transferred Defendant Inskeep’s interest from SBLLC through the various

corporations to Fynder. Id. at 26. When assumed true, these factual allegations

once again prove sufficient at this stage of the litigation to provide Moving

Defendants with fair notice of Plaintiff’s claim of interference with a secured

interest and the grounds on which it rests. See Tellabs, 551 U.S. at 319.

Consequently, Plaintiff adequately has pleaded Count 5, and the Court denies

Moving Defendants’ motion to dismiss as it relates to Count 5.


                                             9
       Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 10 of 12



          Count 8—Breach of Fiduciary Duty.

      Plaintiff alleges that she possessed a membership interest in SBLLC, and,

therefore, Moving Defendants owe her fiduciary duties of loyalty and care under

Mont. Code Ann. § 35-8-310. Doc. 36 at 32. Plaintiff also alleges that Moving

Defendants violated those duties by failing to provide Plaintiff with notice while

simultaneously representing that the business was unlikely to be successful. Id. at

34−35. The alleged lack of notice includes the following: (1) SBLLC’s

dissolution; (2) the various asset transfers from SBLLC to Fynder; and (3) the $33

million in new investments. Id.

      This Court determined in subsection III(b) that Plaintiff sufficiently alleges

that she owns a membership interest in SBLLC pursuant to the settlement

agreement and the business agreement. When assumed true, the factual allegations

that Moving Defendants violated the fiduciary duties owed to Plaintiff prove

sufficient to provide Moving Defendants fair notice of Plaintiff’s claim of breach

of fiduciary duty and the grounds on which it rests. See Tellabs, 551 U.S. at 319.

Consequently, Plaintiff adequately has pleaded Count 8 and the Court denies

Moving Defendants’ motion to dismiss as it relates to Count 8.

          Count 9—Aiding and Abetting Breach of Fiduciary Duty.

      Plaintiff alleges that Moving Defendants aided and abetted Defendant

Inskeep in violating fiduciary duties owed to Plaintiff. Specifically, Plaintiff


                                             10
       Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 11 of 12



alleges the following: (1) that Defendant Inskeep owed duties of loyalty and care to

Plaintiff under Mont. Code Ann. § 35-8-310, because Plaintiff received a

membership interest in SBLCC from the settlement agreement and the business

agreement; (2) that Defendant Inskeep breached those duties by, among other

things, failing to disclose information related to investment infusions and other

financial decisions that affect Plaintiff’s interest; (3) that Moving Defendants

knowingly participated in those breaches; and (4) that Plaintiff suffered harmed as

a result of a concerted effort between Defendant Inskeep and Moving Defendants.

Doc. 36 at 36.

      When assumed true, these factual allegations prove sufficient to provide

Moving Defendants fair notice of Plaintiff’s claim of aiding and abetting breach of

fiduciary duty and the grounds on which it rests. See Tellabs, 551 U.S. at 319.

Plaintiff adequately has pleaded Count 9 and the Court denies Moving Defendants’

motion to dismiss as it relates to Count 9.

          Count 12—Fraudulent Transfer.

      Plaintiff alleges the various asset transfers conducted by Defendant Inskeep

and Moving Defendants constitute fraudulent transfers under the Uniform

Fraudulent Transfer Act and Mont. Code Ann. § 31-2-326. Doc. 36 at 40−41.

Specifically, Plaintiff alleges (1) that Plaintiff qualifies as a secured creditor of

Defendant Inskeep and Moving Defendants; (2) that Moving Defendants


                                               11
      Case 2:20-cv-00020-BMM Document 50 Filed 09/29/20 Page 12 of 12



transferred between various LLCs the assets in which Plaintiff possesses a secured

interest; (3) that Moving Defendants made those transfers with the intent to hinder,

delay, or defraud Plaintiff; and (4) that those transfers inhibited Defendant Inskeep

from performing his obligations under the settlement agreement and the business

agreement. Id. at 41. When assumed true, these factual allegations prove

sufficient to provide Moving Defendants fair notice of Plaintiff’s claim of

fraudulent transfers and the grounds on which it rests. See Tellabs, 551 U.S. at

319. Plaintiff adequately has pleaded Count 12 and the Court denies Moving

Defendants’ motion to dismiss as it relates to Count 12.

                                      ORDER

      Accordingly, IT IS ORDERED that the Motion to Dismiss (Doc. 10) is

DENIED.

      DATED this 29th day of September, 2020.




                                            12
